Exhibit 10.10

HANESBRANDS INC.

EXECUTIVE LONG TERM DISABILITY PLAN

(Effective as of January 1, 2006)



--------------------------------------------------------------------------------

CERTIFICATE

I hereby certify that the attached document is the official version of the
Hanesbrands Inc. Executive Long Term Disability Plan adopted by the Board of
Directors of the Company by resolution dated June 26, 2006 and subsequently
finalized by the duly authorized officers of the Company effective as of
January 1, 2006.

Dated this 1st day of September, 2006.

 

HANESBRANDS INC.

By

 

/s/ Kevin Oliver

Its

  Senior Vice President, Human Resources



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE SECTION 1       1    Introduction and Definitions    1       1.1
   Introduction    1       1.2    Definitions    1 SECTION 2       4   
Eligibility and Benefits    4       2.1    Eligibility to Participate    4      
2.2    Effective Date of Participation    4       2.3    Termination of
Participation    4       2.4    Payment of Benefits    4       2.5    Successive
Periods of Disability    5       2.6    Total Disability    5       2.7   
Entitlement to Benefits    6       2.8    Disability for Which Benefits Are Not
Payable    7       2.9    Amount of Monthly Benefits    8       2.10    Minimum
Amount of Monthly Benefits    9       2.11    Amount of Benefits for a Part of a
Month    9       2.12    Compensation    9       2.13    Monthly Benefits for
Periods of Disability Commencing Before the Effective Date    9       2.14   
Source of Benefits    9 SECTION 3       10    Administration    10       3.1   
Administration    10       3.2    Decisions and Actions of the Committee    10
      3.3    Rules and Records of the Committee    10       3.4    Employment of
Agents    10       3.5    Plan Expenses    10       3.6    Indemnification    11
SECTION 4       12    Claims Procedures    12       4.1    Presentation of Claim
   12       4.2    Notification of Decision    12       4.3    Review of a
Denied Claim    13       4.4    Decision on Review    13       4.5    Legal
Action    14

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                    PAGE SECTION 5       15    Miscellaneous    15       5.1   
Gender and Number    15       5.2    Non-Assignability and Facility of Payment
   15       5.3    Mistake of Fact    15       5.4    Applicable Law    15      
5.5    No Guarantee of Employment    15       5.6    Information to be Furnished
by Covered Employees    15       5.7    Company and Committee Decision Final   
15       5.8    Action by Company or Employer    16       5.9    Waiver of
Notice    16       5.10    Recovery of Benefits    16       5.11    Additional
Employers    16       5.12    Uniform Rules    16       5.13    Evidence    17
      5.14    Investigation of Claims    17 SECTION 6       18    Amendment and
Termination    18       6.1    Amendment    18       6.2    Termination    18   
   6.3    Mergers and Acquisitions    18

 

- ii -



--------------------------------------------------------------------------------

HANESBRANDS INC.

EXECUTIVE LONG TERM DISABILITY PLAN

(Effective as of January 1, 2006)

SECTION 1

Introduction and Definitions

1.1 Introduction

Hanesbrands Inc. (the “Company”) established the Hanesbrands Inc. Executive Long
Term Disability Plan (the “Plan”) in order to provide long term disability
benefits for persons employed by its divisions and Subsidiaries as eligible
Executives. The Hanesbrands Inc. Executive Long Term Disability Plan, as set
forth herein, is established effective as of January 1, 2006. It is the intent
of the Company that the Plan, as set forth herein, constitute a “Top-Hat Plan”
as defined in DOL Regulation Section 2520.104-24 for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

1.2 Definitions

As used in the Plan or in any supplement or schedule hereto, the following terms
shall have the following meanings:

 

  (a) “Benefit” or “Benefits” means the disability benefit or benefits for
Executives of the Employers under this Plan.

 

  (b) “Committee” means the Hanesbrands Inc. Employee Benefits Administrative
Committee appointed by the Board of Directors of the Company, to administer the
Plan, which committee shall be a named fiduciary of the Plan as defined in
Section 402 of ERISA.

 

  (c) “Company” means Hanesbrands Inc., a Maryland corporation and any successor
thereto, including any corporation that is a successor to all or substantially
all of the Company’s assets or business.

 

  (d) “Conclusive Medical Evidence” means a specific diagnosis made by a
Physician and supported by objective medical documentation.

 

  (e) “Covered Employee” means an Executive who is participating in the Plan in
accordance with subsection 2.2 and whose participation has not terminated in
accordance with subsection 2.3. For purposes of the Plan, a Covered Employee is
considered an employee only if specifically treated or classified as an employee
for purposes of withholding federal employment and income taxes. If classified
by an Employer as an independent contractor, consultant, leased employee or
similar position, an individual is specifically excluded from Plan
participation, even if a court, the Internal Revenue Service, or any other third
party finds that an individual should be treated as a common-law employee of an
Employer.

 

-1-



--------------------------------------------------------------------------------

  (f) “Disability Accommodation” means the Employer’s reasonable accommodation
of the Covered Employee’s Total Disability to assist the Covered Employee to
return to active employment with the Covered Employer in either the Covered
Employee’s prior position or a position in the Covered Employee’s regular
occupation.

 

  (g) “Effective Date” means January 1, 2006, the effective date of this Plan
document.

 

  (h) “Elimination Period” means a continuous period of 180 days commencing with
the day following an employee’s last day of active employment or work prior to
commencement of an absence on account of disability during which the employee is
continuously Totally Disabled, as defined in subsection 2.6. Successive periods
of absence on account of disability due to the same or related cause or causes
shall be considered a single period of absence unless separated by a return to
active employment or work with the Employer of at least thirty (30) consecutive
work days. For purposes of this thirty (30) consecutive work days provision, a
Covered Employee shall be considered to have worked one “work day” if the
Covered Employee performs any duties for the Employer during any portion of a
work day.

 

  (i) “Employer” means the Company, its divisions and any Subsidiary of the
Company designated a Covered Employer under the Plan, which Employer adopts the
Plan, as provided in the Plan or as set forth in a Schedule to the Plan.

 

  (j) “Executive” means an employee in Salary Bands one (1) through five (5) and
the Chief Executive Officer and Chairman of the Board.

 

  (k) “Physician” or “Doctor” means a person legally licensed to practice
medicine, psychiatry, psychology or psychotherapy, who is neither a Covered
Employee nor a member of a Covered Employee’s immediate family. A licensed
medical practitioner is a doctor as applicable state law requires that such
practitioner be recognized for purposes of certification of disability, and the
treatment provided by the practitioner is within the scope of his or her
license.

 

  (l) “Plan” means the Hanesbrands Inc. Executive Long Term Disability Plan,
effective as of January 1, 2006, including any supplements or schedules thereto.

 

  (m) “Plan Year” means the consecutive twelve-month period commencing each
January 1 and ending on the next following December 31.

 

  (n) “Subsidiary” or “Subsidiaries” means any corporation more than fifty
percent of the voting stock of which is owned, directly or indirectly, by the
Company.

 

-2-



--------------------------------------------------------------------------------

  (o) “Vocational Rehabilitation Services” means such services as the Committee
determines in its discretion will assist the Covered Employee in returning to an
occupation for wage or profit that he or she is reasonably qualified to do by
education, training or experience or that he or she may become reasonably
qualified to do by education, training or experience. Vocational Rehabilitation
Services may include job modification, job retraining, and job placement
services.

-3-



--------------------------------------------------------------------------------

SECTION 2

Eligibility and Benefits

2.1 Eligibility to Participate

Each Executive in the employ of an Employer shall, subject to the terms and
conditions of the Plan, be eligible to participate in this Plan on the later of
the Effective Date or as of the first day of active service as an Executive with
his or her Employer. Part time, seasonal, and temporary employees are not
eligible to participate in the Plan.

2.2 Effective Date of Participation

Each Executive may elect to participate in, and become a Covered Employee under,
the Plan by signing an application form provided by his or her Employer, and the
effective date of his or her participation will be the date on which he or she
first becomes eligible to participate.

2.3 Termination of Participation

A Covered Employee will cease to be a Covered Employee on the earliest of the
following dates:

 

  (a) The date he or she ceases to be employed by an Employer as an Executive.

 

  (b) The date of his or her retirement from his or her employment with all
Employers, or the last day worked, whichever is later.

 

  (c) The date of his or her termination of employment with all Employers, or
the last day worked, whichever is later.

 

  (d) The date he or she is no longer actively at work due to an unpaid leave of
absence. Notwithstanding the foregoing, an unpaid leave qualifying as a leave
under the Family and Medical Leave Act of 1993 (“FMLA”) or the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended (“USERRA”)
shall be administered in accordance with the benefits requirements of the FMLA
and USERRA and the regulations thereunder.

2.4 Payment of Benefits

Subject to subsection 2.8, upon receipt by the Committee of due proof and
Conclusive Medical Evidence, in accordance with subsection 2.7, that a Covered
Employee has become Totally Disabled, as defined in subsection 2.6, as a result
of sickness or bodily injury, benefits will be payable in the amount determined
in accordance with subsection 2.9. Such payment will commence with the first day
following the expiration of the Elimination Period. Benefits will be payable for
the period during which Total Disability continues following the Elimination
Period and during which the Covered Employee is under the continuous care of a
Physician and during which a defined treatment plan specifically appropriate for
the disability is in progress. Benefits

 

-4-



--------------------------------------------------------------------------------

shall terminate with the payment for the month, or part of the month, in which
occurs the earlier of (i) the date the Covered Employee ceases to be Totally
Disabled, as defined in subsection 2.6; or (ii) the applicable date described in
(a) or (b) next below:

 

  (a)     if such disability first occurs at or before the Covered Employee’s
attainment of age sixty (60) years, the date he or she attains age sixty-five
(65) years; or

 

  (b)     if such disability first occurs after the Covered Employee’s
attainment of age sixty (60) years, upon the fifth anniversary of the date he or
she first qualified for monthly disability benefits.

If a Covered Employee fails or refuses to submit to a medical examination
requested by the Committee, his or her Benefit payments shall be suspended, and
payment of Benefits shall resume only when the Covered Employee submits to such
medical examination and then only if such medical examination results in a
finding of Conclusive Medical Evidence and satisfactory to the Committee that
the Covered Employee continues to be Totally Disabled, as defined in subsection
2.6. Benefits may be denied, suspended or withheld if Plan assets are not
sufficient.

2.5 Successive Periods of Disability

After completion of a Covered Employee’s Elimination Period, successive periods
of disability resulting from the same or related cause or causes will be
considered a single period of disability unless the periods of disability are
separated by his or her return to the active service of his or her Employer for
a period of at least six (6) consecutive months.

2.6 Total Disability

During the Elimination Period and during the first twenty-four (24) months
thereafter, a Covered Employee shall be deemed “Totally Disabled” if, due to
sickness or bodily injury, he or she is unable to perform each and all of the
material duties pertaining to his or her occupation, and is not engaged in any
occupation or employment for wage or profit for which he or she is reasonably
qualified by education, training or experience. This means the Covered Employee
can perform one or more, but not all, of the material duties of his or her
position or a similar position available to him or her with the Covered
Employer. The term “material duty” means a duty or responsibility that is
designated as a “key job element”, “essential function”, “specific
responsibility” or “major responsibility” in a job or position description
applicable to the Covered Employee’s job or similar job of the Covered Employee.
After the expiration of the Elimination Period and the first twenty-four
(24) months thereafter, as described above, “Total Disability” means the
continuous inability of the Covered Employee, due to sickness or bodily injury,
to engage in each and every occupation or employment for wage or profit that he
or she is reasonably qualified to do or may become reasonably qualified to do by
education, training or experience; and from which occupation or employment the
Covered Employee may be expected to receive a monthly rate of income or earnings
in an amount equal to at least eighty (80) percent of his or her Monthly
Compensation, as defined in subsection 2.12. For purposes of the preceding
sentence, disability from each and every occupation or employment shall be
determined without regard to (i) whether such occupation or employment exists in
the

 

-5-



--------------------------------------------------------------------------------

geographic area in which the Covered Employee resides, (ii) whether a specific
vacancy in such occupation or employment exists, (iii) whether a Covered
Employee is likely to be hired if he or she applied for such occupation or
employment, and (iv) whether the earnings of such occupation or employment are
comparable to those earned by a Covered Employee before his or her disability,
provided that such earnings equal at least eighty (80) percent of his or her
pre-disability earnings.

2.7 Entitlement to Benefits

Entitlement to Benefits under the Plan is subject to the following:

 

  (a) A Covered Employee must support his initial entitlement to Benefits by
submitting, on a form provided by the Committee, written proof of claim
(including conclusive medical evidence) covering the occurrence, character and
extent of disability, which proof of claim must be filed with the Committee not
later than one year measured from the last day the Covered Employee worked for
the Employer prior to incurring the alleged disability. Thereafter, as requested
by the Committee from time to time, the Covered Employee may be required to
submit Conclusive Medical Evidence of the continuance of his or her disability.
As a condition to a Covered Employee’s entitlement to disability benefits, the
Committee shall have the right to direct such employee to submit, from time to
time, to an independent medical examination by a Physician designated by the
Committee.

 

  (b) A Covered Employee must be under the continuous care of a Physician who
with respect to the Covered Employee’s disability is practicing within the scope
of his or her license, and must be under a defined course of treatment
appropriate for the Covered Employee’s disability. If a Covered Employee’s
disability is a mental or nervous disorder, his or her treatment must include
care by a board certified, licensed Physician who specializes in psychiatric
medicine.

 

  (c) No later than the expiration of a continuous period of ninety (90) days
during which a Covered Employee is disabled, the employee must apply for initial
disability benefits under the Social Security Act. He or she must appeal initial
and reconsideration level denials of such Social Security benefits within the
60-day appeal period, and he or she must supply the Committee with proof of
application for, and any denial of, disability benefits under the Social
Security Act and of any such appeal or award letters. As a pre-condition to
receiving benefits under the Plan, the Covered Employee must execute a
reimbursement agreement in which the Covered Employee agrees in writing to
reimburse his or her Employer an amount equal to any overpayment of Benefits
under the Plan due to a retroactive award of Federal Social Security benefits
(Disability or Retirement). Any such overpayment shall be reimbursed to the
Employer by the participant in a lump sum within thirty (30) days of the date
the Covered Employee is notified in writing of the amount of such overpayment.
If a Covered Employee fails to reimburse the Employer in a lump sum as required
above, the Committee, in its

 

-6-



--------------------------------------------------------------------------------

sole discretion, may cause his or her disability benefits to be reduced or
eliminated until the amount of such overpayment has been recovered by the
Employer.

 

  (d) A Covered Employee must accept a Disability Accommodation, if applicable.

 

  (e) A Covered Employee must participate in Vocational Rehabilitation Services,
if applicable.

 

  (f) A Covered Employee must accept an offer of employment related to
Vocational Rehabilitation Services, if applicable.

All proof submitted pursuant to this subsection must be acceptable to the
Committee, which shall have sole discretion in determining the acceptability of
such proof. In the event any Covered Employee fails to submit due and acceptable
proof when so requested or fails or refuses to submit to an independent medical
examination when so requested hereunder, the Committee may automatically
withhold or suspend payment of his or her Benefits in accordance with subsection
2.4. Notwithstanding the foregoing, if it is shown to the Committee’s
satisfaction that furnishing proof required by this subsection was not
reasonably possible within any time limits prescribed by the Committee and if
due and acceptable proof is furnished as soon as reasonably possible, but in no
event later than one year from the time such proof is otherwise required, any
payment of Benefits which has been withheld or denied shall be made as soon as
practicable after such proof has been supplied.

2.8 Disability for Which Benefits Are Not Payable

Benefits will not be payable for any disability resulting from war,
insurrection, rebellion, participation in a riot, intentionally self-inflicted
injuries or commission of a felony by the employee, or, if the disability
application form, together with Conclusive Medical Evidence supporting a finding
of Total Disability, is submitted later than one year measured from the last day
the Covered Employee worked for the Employer prior to incurring the alleged
disability. If the disability application form is filed within the one year
period described above, but the application is materially incomplete or the
Covered Employee’s status as Totally Disabled cannot be verified because the
Covered Employee fails to undergo or complete one or more independent medical
examinations, as are prescribed by the Committee, or the Covered Employee (or
the Covered Employee’s Physician on behalf of the Covered Employee) fails to
furnish all medical evidence and records as are requested by the Committee, then
the disability application form with Conclusive Medical Evidence shall be
considered to have not been timely filed within the one year period described
above. Timely submission of the disability application form and proof of claim
(including Conclusive Medical Evidence) under this Plan is a condition of
receiving benefits under this Plan. Accordingly, in no event shall disability
benefits be payable or paid with respect to or on behalf of a Covered Employee
(or legal representative who initiates or completes a disability application
form and supporting documents) under this Plan after the end of the one year
period measured from the last day the Executive worked for the Employer prior to
incurring the alleged disability.

 

-7-



--------------------------------------------------------------------------------

2.9 Amount of Monthly Benefits

Except as provided in subsections 2.10 and 2.11 below and subject to the
succeeding provisions of this subsection, the monthly amount of Benefit payable
to a Covered Employee who becomes Totally Disabled due to a sickness or bodily
injury which first occurs on or after the Effective Date shall be an amount (not
to exceed $41,667) equal to 75% of his or her Monthly Compensation (as defined
in subsection 2.12) immediately prior to the occurrence of his or her Total
Disability (up to a maximum annual salary of $500,000) plus, if a Short Term
(Annual) Incentive bonus has been paid, 50% of the Covered Employee’s three-year
average Short Term (Annual) Incentive Plan bonus (up to an average bonus of
$250,000) for three (3) years immediately preceding the onset of Total
Disability. If the Covered Employee has not received three (3) years of Short
Term (Annual) Incentive Plan bonuses to average, the Plan will average the bonus
payments received as of the onset of Total Disability. The monthly amount
determined above shall be subtracted by any of the following amounts paid or
payable for the same month:

 

  (a) Amounts initially awarded as a monthly primary and dependent benefit(s)
under the Federal Social Security Act (Disability or Retirement). Future
increases awarded by Social Security will not be offset from the monthly
benefit.

 

  (b) Amounts paid or payable under any worker’s compensation, occupational
disease or similar law (other than lump sum payments or awards made under any
such law for loss or partial loss, or loss or partial loss of use of, a bodily
member).

 

  (c) Amounts paid or payable under any state compulsory disability benefit law.

 

  (d) Amounts paid or payable under any other plan of the Employer, providing
benefits for disability or retirement (other than amounts paid or payable from
any other defined contribution plan maintained by an Employer).

In the event any amount described in subparagraph (b) or (d) above which is
otherwise payable to a Covered Employee in monthly, weekly or other periodic
payments is paid to him or her in a lump sum, such lump sum payment shall be
applied in reduction of the monthly Benefits otherwise payable under the Plan by
reducing such benefits (i) in the case of payments described in subparagraph
(b) above, by the amount of such payment the Covered Employee would have
received during each month had payment not been made in a lump sum until an
amount equal to such lump sum has been applied; and (ii) in case of payments
described in subparagraph (d) above, by the amount of the monthly or other
periodic payment which would otherwise have been made. If after the Elimination
Period and during the first twenty-four months of Total Disability, a Covered
Employee engages in other employment while unable to fully perform the duties of
his or her occupation for his or her Employer as a result of sickness or injury,
the monthly amount of Benefit to which he or she is entitled under the Plan for
any month while so engaged shall be reduced by 66-2/3% of the monthly
compensation or income the Covered Employee receives from such other employment
during such month. For this purpose, the term “other employment” means any
employment engaged in by such employee whether part-time or full-time, or as an
employee, independent contractor or a self-employed person.

 

-8-



--------------------------------------------------------------------------------

2.10 Minimum Amount of Monthly Benefits

Notwithstanding the provisions of subsection 2.9 to the contrary, the amount of
monthly Benefits payable to a Covered Employee on account of a disability due to
sickness or bodily injury which first occurs on or after the Effective Date
shall not be less than $50.00 a month.

2.11 Amount of Benefits for a Part of a Month

If monthly Benefits are payable for any period of time which is less than a full
month, the amount of monthly Benefits for such period will be proportionately
reduced.

2.12 Compensation

For purposes of this Plan, “Monthly Compensation” shall mean the monthly amount
of basic salary (exclusive of commissions and bonuses, distributions from
nonqualified deferred compensation plans, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards,
directors’ and other fees, and automobile and other allowances) the Covered
Employee was receiving from the Employer as of his or her last day of active
employment prior to his or her absence due to Total Disability. The Plan
considers Monthly Compensation up to a maximum annual base salary of $500,000.

2.13 Monthly Benefits for Periods of Disability Commencing Before the Effective
Date

The amount of monthly benefit payable to a disabled employee whose period of
disability first commenced before the Effective Date shall be determined in
accordance with the then applicable provisions of the Plan.

2.14 Source of Benefits

No contributions shall be required or permitted by Covered Employees under this
Plan. Any benefits which become payable under the Plan shall be paid from the
general assets of the Employers, and neither a Covered Employee nor any other
person shall by reason of the establishment of the Plan acquire any right in or
title to any assets, funds, or property of the Employers.

 

-9-



--------------------------------------------------------------------------------

SECTION 3

Administration

3.1 Administration

This Plan shall be administered by the Committee. The Committee shall have the
full discretionary authority to construe and interpret all of the provisions of
this Plan, including making factual determinations thereunder, to adopt
procedures and practices concerning the administration of this Plan, and to make
any determinations necessary hereunder, which shall, subject to Section 4 below,
be binding and conclusive on all parties. The Committee may appoint one or more
individuals and delegate such of its power and duties as it deems desirable to
any such individual, in which case every reference herein made to the Committee
shall be deemed to mean or include the individuals as to matters within their
jurisdiction.

3.2 Decisions and Actions of the Committee

The Committee may act at a meeting or in writing without a meeting. All
decisions and actions of the Committee shall be made by vote of the majority,
including actions in writing taken without a meeting.

3.3 Rules and Records of the Committee

The Committee may make such rules and regulations in connection with its
administration of this Plan as are consistent with the terms and provisions
hereof. The Committee shall keep a record of each Participant’s name, address,
social security number, benefit commencement date, and the amount of benefit.

3.4 Employment of Agents

The Committee may employ agents, including without limitation, accountants,
actuaries, consultants, or attorneys, to exercise and perform the powers and
duties of the Committee as the Committee delegates to them, and to render such
services to the Committee as the Committee may determine, and the Committee may
enter into agreements setting forth the terms and conditions of such service.

3.5 Plan Expenses

The Company shall pay all expenses reasonably incurred in the administration of
this Plan. The members of the Committee shall serve without compensation for
their services as such, but all expenses of the Committee shall be paid by the
Company. No employee of the Company shall receive compensation from this Plan
regardless of the nature of his or her services to this Plan.

 

-10-



--------------------------------------------------------------------------------

3.6 Indemnification

To the extent permitted by law, the Committee, and all agents and
representatives of the Committee, shall be indemnified by the Company and saved
harmless against any claims, and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of this Plan
except claims arising from gross negligence, willful neglect, or willful
misconduct.

 

-11-



--------------------------------------------------------------------------------

SECTION 4

Claims Procedures

4.1 Presentation of Claim

Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within (180) days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

4.2 Notification of Decision

The Committee shall consider a Claimant’s claim within a reasonable time, but no
later than forty-five (45) days after receiving the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial forty-five (45) day period. In
no event shall such extension exceed a period of thirty (30) days from the end
of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. If the Claims Administrator
determines that an additional extension is needed, the Claims Administrator
shall notify the claimant in writing within the first 30-day extension period.
If an extension is necessary because additional information is needed from the
claimant, the notice of extension shall also specifically describe the missing
information, and the claimant shall have at least forty-five (45) days from
receipt of the notice within which to provide the requested information. The
Committee shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

  (b) the specific reason(s) for the denial of the claim, or any part of it;

 

  (c) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (d) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (e) an explanation of the claim review procedure; and

 

  (f) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

-12-



--------------------------------------------------------------------------------

4.3 Review of a Denied Claim

On or before one hundred eighty (180) days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Claimant (or the Claimant’s
duly authorized representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee , in its sole discretion, may
grant.

4.4 Decision on Review

The Committee shall render its decision on review promptly, and no later than
forty-five (45) days after the Committee receives the Claimant’s written request
for a review of the denial of the claim. If the Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial forty-five (45) day period. In no event shall such
extension exceed a period of forty-five (45) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;

 

  (d) any internal rule, guideline, protocol or other similar criterion relied
on in the denial, or a statement that a copy of such rule, guideline, protocol
or other similar criterion will be provided free of charge on request; and

 

  (e) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

-13-



--------------------------------------------------------------------------------

Benefits shall be paid under the Plan only if the Committee in its discretion
determines that the Claimant is entitled to them.

4.5 Legal Action

A Claimant’s compliance with the foregoing provisions of this Section 5 is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under this Plan. Any further legal action
taken by a Participant against the Plan, the Company (and its employees or
directors), or the Committee must be filed in a court of law no later than
ninety (90) days after the Committee’s final decision on review of an appealed
claim.

 

-14-



--------------------------------------------------------------------------------

SECTION 5

Miscellaneous

5.1 Gender and Number

Where the context admits, words in the masculine gender include the feminine
gender, the singular includes the plural, and vice versa.

5.2 Non-Assignability and Facility of Payment

Benefits under the Plan are not in any way subject to the debts or other
obligations of the persons entitled thereto and may not be voluntarily or
involuntarily sold, transferred or assigned. When any person entitled to
benefits under the Plan is under a legal disability or in the Committee’s
opinion is in any way incapacitated so as to be unable to manage his affairs,
the Committee may cause such person’s benefits to be paid to or for the benefit
of such person in any manner that the Committee may determine.

5.3 Mistake of Fact

Any mistake of fact or misstatement of fact shall be corrected when it becomes
known and proper adjustment made by reason thereof.

5.4 Applicable Law

Except to the extent superseded by the laws of the United States, the Plan and
all rights and duties thereunder shall be governed, construed and administered
in accordance with the laws of the State of North Carolina.

5.5 No Guarantee of Employment

Employment rights of an employee shall not be deemed to be enlarged or
diminished by reason of establishment of the Plan, nor shall establishment of
the Plan confer any right upon any employee to be retained in the service of an
Employer.

5.6 Information to be Furnished by Covered Employees

Covered Employees under the Plan must furnish the Committee with such evidence,
data or information as the Committee considers necessary or desirable to
administer the Plan. A fraudulent misstatement or omission of fact made by a
Covered Employee in an enrollment form, evidence of insurability form, or in a
claim for benefits (inclusive of all documents filed in support of the claim)
may be used to cancel coverage and/or to deny claims for benefits.

5.7 Company and Committee Decision Final

The Company, the Committee and any entity or organization to which the Company
delegates authority pursuant to the terms of the Plan, shall have the
discretionary authority to

 

-15-



--------------------------------------------------------------------------------

construe and interpret the Plan and make factual determinations thereunder,
including the authority to determine eligibility of employees and the amount of
benefits payable under the Plan, and to decide claims under the terms of the
Plan. Subject to applicable law, any interpretation of the provisions of the
Plan and any decisions on any matter within the discretion of the Company,
Committee or other applicable entity made in good faith shall be binding on all
persons. A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Company, Committee or other applicable entity shall make
such adjustment on account thereof as it considers equitable and practicable.
The Company, Committee or other applicable entity shall not be liable in any
manner for any determination of fact made in good faith. Benefits will be paid
under the Plan only if the Committee or its delegate determines in its
discretion that the applicant is entitled to them.

5.8 Action by Company or Employer

Any action required or permitted to be taken by the Company or an Employer under
the Plan shall be by resolution of its Board of Directors or by an officer or
officers as may be authorized to act for the Board with respect to the Plan.

5.9 Waiver of Notice

Any notice required under the Plan may be waived by the person entitled to such
notice.

5.10 Recovery of Benefits

In the event a Covered Employee receives a benefit payment under the Plan which
is in excess of the benefit payment which should have been made, the Committee
shall have the right to recover the amount of such overpayment from such Covered
Employee or his or her Estate. The Committee may, however, at its option, deduct
the amount of such excess from any subsequent Benefits payable to, or for, the
Covered Employee.

5.11 Additional Employers

Any Subsidiary of the Company may adopt the Plan by:

 

  (a) Filing with the Company a written instrument to that effect, and

 

  (b) Filing with the Committee a statement consenting to such action signed by
the President or any Vice President of the Company on its behalf.

5.12 Uniform Rules

The Committee shall administer the Plan on a reasonable and nondiscriminatory
basis and shall apply uniform rules to all persons similarly situated.

 

-16-



--------------------------------------------------------------------------------

5.13 Evidence

Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information which the person acting on it considers pertinent
and reliable, and signed, made or presented by the proper party or parties.

5.14 Investigation of Claims

The Company and the Committee may investigate claims for benefits under the Plan
and may designate a person or entity to investigate such claims.

 

-17-



--------------------------------------------------------------------------------

SECTION 6

Amendment and Termination

6.1 Amendment

The Plan may be amended by the Company at any time and from time to time, except
that any benefits which had become payable under the Plan prior to the date an
amendment is effected shall be determined in accordance with the terms of the
Plan as in effect immediately prior to the date of the amendment.

6.2 Termination

The Plan, as applied to all Employers, may be terminated at any time by action
of the then Employers hereunder, and the Plan as applied to any single Employer
may be terminated at any time by such Employer, subject only to the same
limitations with respect to the effect of any such termination as are set forth
in subsection 6.1 with respect to amendments of the Plan.

6.3 Mergers and Acquisitions

Notwithstanding any Plan provision to the contrary, in the case of any merger or
consolidation with, or acquisition of another business by the Company (whether a
division or Subsidiary), the provisions of the Plan, as applicable to employees
of such business (e.g., eligibility, enrollment, evidence of good health, etc.)
will be as specified in the Purchase Agreement between the Company and such
other business, and if not so specified, shall apply as if such business was a
new participating Employer hereunder and such employees were newly hired
employees of such Employer. If the Purchase Agreement provides that the Company
will credit the employees of such business with service, then, in the Company’s
discretion, such employees will not be treated as newly hired employees of such
Employer for purposes of eligibility, enrollment, evidence of good health, etc.

 

-18-